Citation Nr: 0218225	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection 
for a left shoulder disability.

2.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection 
for a left hand disability.

(The issues of entitlement to an increased rating for a 
left knee replacement from 30 percent disabling, 
entitlement to an increased rating for residuals of a 
fracture of the left femur with bursitis of the left hip 
from 20 percent disabling, entitlement to service 
connection for right knee and low back disabilities, both 
as secondary to the service-connected left leg disability, 
entitlement to service connection for a left wrist 
disability, and entitlement to a total disability rating 
based on individual unemployability (TDIU) will be the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1946 to 
December 1946, and from November 1947 to June 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that the veteran had not 
submitted new and material evidence in order to reopen 
claims of service connection for left shoulder and left 
hand disabilities.

In an August 1998 rating decision, the RO denied service 
connection for arthritis of the left thumb and left 
shoulder.  This was the last final rating decision 
regarding these issues.  38 U.S.C.A. § 7105.  

Regarding the issue of whether new and material evidence 
has been submitted to reopen the claim of service 
connection for a left hand disability, in the RO's final 
April 1998 decision, it only considered the issue of a 
left thumb disability.  However, in the veteran's current 
claim, even though he seemingly has expanded his argument 
to include the entire hand, in actuality, he is not 
claiming that he hurt any part of his hand other than his 
left thumb.  Since the issue of service connection for a 
left thumb disability has previously been addressed by the 
RO in a final decision, the Board will proceed in its 
analysis of whether new and material evidence has been 
submitted in order to reopen the claim of service 
connection for a left hand disability, not just a left 
thumb disability.  Although the issue of service 
connection for a left wrist disability is also in 
appellate status, since it has never been adjudicated 
before, it will be considered by the Board separately on a 
direct basis as explained below.  

In a December 2001 statement, the veteran alleged that his 
weakened left leg caused him to strain his right groin 
area.  He stated that his groin area was in constant pain.  
This issue is referred to the RO for appropriate 
consideration.  

The Board is undertaking additional development on 
entitlement to an increased rating for a left knee 
replacement from 30 percent disabling, entitlement to an 
increased rating for residuals of a fracture of the left 
femur with bursitis of the left hip from 20 percent 
disabling, entitlement to service connection for right 
knee and low back disabilities, both as secondary to the 
left leg disability, entitlement to service connection for 
a left wrist disability, and entitlement to a total 
disability rating based on individual unemployability 
(TDIU) pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  A RO decision in August 1998 denied the veteran's 
claim of entitlement to service connection for arthritis 
of the left thumb.

2.  The additional evidence regarding the veteran's left 
hand associated with the claims folder since the August 
1998 RO decision is not new evidence as compared to the 
evidence reviewed by the RO in August 1998, but rather, 
cumulative and redundant evidence.

3.  A RO decision in August 1998 denied the veteran's 
claim of entitlement to service connection for a left 
shoulder disability.

4.  The additional evidence regarding the veteran's left 
shoulder associated with the claims folder since the 
August 1998 RO decision is not new evidence as compared to 
the evidence reviewed by the RO in August 1998, but 
rather, cumulative and redundant evidence.


CONCLUSIONS OF LAW

1.  The RO's August 1998 decision is final as to the claim 
for service connection for a left thumb disability. 38 
U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. 38 U.S.C.A. §§ 
3.104(a), 20.302 (2002).

2.  The additional evidence received subsequent to the 
August 1998 RO decision which denied service connection 
for a left thumb disability is not new and material, and 
the claim is not reopened. 38 U.S.C.A. § § 5108, 7105 (c) 
(West 1991); 38 C.F.R. § 3.156 (2002); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

3.  The RO's August 1998 decision is final as to the claim 
for service connection for a left shoulder disability. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 38 U.S.C.A. §§ 
3.104(a), 20.302 (2002).

4.  The additional evidence received subsequent to the 
August 1998 RO decision which denied service connection 
for a left shoulder disability is not new and material, 
and the claim is not reopened. 38 U.S.C.A. § § 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2002); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at a December 1962 
examination, the veteran had scars on both shoulders and 
hips.  The veteran sustained a ski injury in March 1965 in 
which he fell on his left shoulder.  Impression was mild 
acromioclavicular strain.  At separation in March 1968, 
the veteran's upper extremities were evaluated as normal.  
On his report of medical history form, he put a check in 
the "no" box in response to whether he either had or had 
ever had a painful or trick shoulder.  Although he 
described his fractured left femur from 1962 on the back 
of the form, he did not report any injuries to his left 
shoulder or hand/wrist.

The veteran underwent a VA examination in November 1968.  
No complaints or findings were made regarding the 
veteran's left shoulder or left hand/wrist.  

In March 1969, the veteran submitted a clinical record 
from the Womack Hospital showing that he was hospitalized 
during service from April 1962 to June 1962 for a fracture 
of his femur.  No findings or complaints were made 
regarding the veteran's left shoulder or left hand/wrist.

In an April 1976 statement, the veteran listed numerous 
complaints regarding his lower extremities.  He did not 
make any complaints regarding his upper extremities.  

The veteran submitted a number of lay statements from May 
1976 concerning the condition of his left leg.  

The veteran underwent a VA examination in July 1976.  No 
findings or complaints were made regarding the left 
shoulder or left hand/wrist.  

The veteran underwent a VA examination in September 1977.  
No findings or complaints were made regarding the left 
shoulder or left hand/wrist.  

The veteran submitted several lay statements in 1990 
regarding his left hip and knee.

The veteran underwent a VA examination in November 1990.  
No complaints or findings were made regarding the left 
shoulder or left hand/wrist.  

The veteran submitted several service records in June 
1991.  The records from June 1962 and May 1966 do not show 
treatment for the veteran's left shoulder or left 
hand/wrist.  

The veteran underwent a VA examination in December 1991.  
No complaints or findings were made regarding the left 
shoulder or left hand/wrist.  

In October 1994, the veteran submitted a service medical 
record from May 1960 showing an injury to his low back.  

The veteran submitted a lay statement from a major dated 
January 1996.  The major indicated that he was a witness 
to the veteran's parachute accident in April 1962.  He 
indicated that the veteran bent the steel barrel on his 
Carbine Rifle that he had attached to his left side in the 
accident.  He indicated that the parachute dragged him 
across the drop zone.  He stated that he rode with the 
veteran to the hospital and the veteran indicated that he 
had no feeling in his left hand and that his lower back 
hurt him.  The veteran indicated to him over the next 3-4 
weeks that his left shoulder was painful.  

In December 1996, the RO made a specific request to the 
National Personnel Records Center (NPRC) for any 
additional service medical records not previously sent.  

In January 1997, the veteran submitted a treatment record 
from January 1992 showing left shoulder impingement.  An 
x-ray showed minimal degenerative changes of the shoulder 
joint.  He also submitted a duplicate service medical 
record from March 1965.  The veteran alleged that the 
violent impact with the ground in April 1962 and the 
events that followed were not limited to the femur/knee.  
He stated that the entire left side of his body hit the 
ground almost simultaneously, and that he was also dragged 
which further exacerbated the injuries.  

The veteran submitted a VA Form 21-4142 in January 1997 in 
which he stated that he had not thought about seeking 
service connection for his left thumb and left shoulder 
until he read a major's comments in a July 1996 
supplemental statement of the case.  The veteran stated 
that he remembered telling him that he had no feeling in 
his left hand and that his left shoulder was painful after 
the April 1962 accident.  He described further injuring 
his thumb and shoulder while skiing from November 1963 to 
April 1966.  

The veteran submitted a buddy statement from a fellow 
serviceman from March 1997.  The serviceman stated that he 
trained with the veteran and that the veteran often fell 
on his left side while skiing.  He stated that one day 
while in 1965, the veteran took a bad fall and injured his 
left arm and shoulder which required medical treatment, 
with the pain lingering for weeks.  He stated that in the 
summer of 1965, the veteran complained to the medic that 
his left shoulder was aching.   

In March 1997, the veteran underwent a ligament 
reconstruction and tendon interposition arthroplasty of 
the left thumb and an excision trapezium of the left 
thumb.  

At an April 1997 VA examination for the veteran's joints, 
he was diagnosed with acromioclavicular arthrosis on x-ray 
left shoulder with impingement syndrome, Stage I.  X-rays 
in the shoulder showed mild degenerative changes in the 
shoulder, otherwise normal.  X-rays in the wrist showed 
mild degenerative changes in the wrist, otherwise normal.  

At an April 1997 VA examination for the veteran's hand, he 
was diagnosed with status/post carpal metacarpal 
arthroplasty of the left thumb from March 1997.  

The veteran underwent a VA examination for his joints in 
October 1997.  The veteran had degenerative joint disease 
of the left shoulder, most likely a degenerative condition 
that did not appear to be post-traumatic or related to his 
previous injury.  The veteran also appeared to have 
impingement syndrome of the left rotator cuff and 
subacromial space, which was a degenerative condition and 
did not appear to be traumatically related to the 
veteran's parachute injury in 1962.  

Regarding the left hand, the veteran complained of left 
hand pain since his 1962 injury.  X-rays obtained of the 
left hand demonstrated what appeared to be a resection 
arthroplasty tendon interposition of the basal joint of 
the thumb.  It appeared to be an arthritic joint in that 
the other joints of the hand also had mild degenerative 
joint disease.  The most likely etiology of the 
degenerative joint disease of the CMC of the left thumb 
was secondary to a degenerative condition and not post-
traumatic and thus not related to the previous injuries.  

In a June 1998 opinion, a physician with Case Western 
Reserve University reviewed the veteran's claims file and 
opined that the veteran's left shoulder and left thumb 
problems were not related to his original service-
connected injury.  He stated that he agreed with the 
conclusions of the VA physician.  

The veteran's claim for left shoulder and left thumb 
disabilities was denied by the RO in August 1998.  The 
claim was denied because there was no evidence of a 
relationship between arthritis of the left thumb and a 
disease in service.  Evidence submitted subsequent to this 
rating decision is summarized below:

In a May 2001 statement, the veteran alleged that the 
first traumatic injuries to the left shoulder and left 
hand/wrist occurred in April 1962 in a parachute jump.  
The veteran stated that he landed on his left side in an 
extended body position, and upon impact, sustained 
immediate injuries to the left knee, left thigh, left 
pelvis, left buttock, left shoulder, and left hand/wrist.  
The veteran stated that from November 1963 to April 1966, 
he was involved in mountain/winter warfare training, which 
required a great deal of skiing.  He indicated that 
because of a weakened left knee, thigh, and hip, he fell a 
great deal, and that his left shoulder and hand/wrist 
would take the brunt of the falls.  He stated that in 
March 1965 he sustained an injury to his left shoulder, 
and that in January 1966, he injured his left wrist which 
also required medical treatment.  He submitted service 
medical records from March 1965 and January 1966.  The 
March 1965 service medical record was a duplicate, and the 
January 1966 record noted that the veteran hurt his left 
wrist skiing, but that it was radiographically negative.  

In the veteran's May 2002 substantive appeal, he asserted 
that in 1997, he had his left hand surgery.  

In a September 2002 statement, the veteran described 
sustaining injuries to his left hand and shoulder in a 
parachute accident.  He referred to other injuries to his 
left shoulder and left hand in service in 1965 and 1966.  
He submitted a duplicate lay statement from a major dated 
January 1996, and a duplicate lay statement from March 
1997.  He also submitted duplicate lay statements from 
1990, as well as from the 1970s regarding his left knee 
and hip.


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the VCAA, 
was enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also 
created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most 
part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present 
case, and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there 
is no prejudice to the appellant in proceeding with this 
appeal, because the requirements under the VCAA have been 
satisfied. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the RO notified the veteran 
of the reasons for its decision, as well as the laws and 
regulations applicable to his claim.  This information was 
provided in the March 2002 Statement of the Case.  In that 
document, the RO also provided notice of what evidence it 
had considered.    

In March 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told 
the veteran that the RO was required to make reasonable 
efforts in obtaining relevant records and to inform the 
veteran about the attempts.  The veteran was also informed 
of the contents of the VCAA in the March 2002 Statement of 
the Case.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told 
VA would assist him in obtaining additional evidence (such 
as private medical reports and reports from federal 
agencies).  In short, the RO has informed the appellant 
which information and evidence that the appellant was to 
provide to VA and which information and evidence that the 
VA would attempt to obtain on behalf of the appellant.    
38 C.F.R. § 3.159 (b) (2002); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

In view of the development that has been undertaken in 
this claim, further development is not needed to comply 
with VCAA.  The veteran has been informed of the 
information and evidence needed to substantiate his claim, 
and he has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been 
requested or obtained.  

According to the VCAA regulations, VA will provide a 
medical examination or opinion if VA determines it is 
necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i)).  A medical examination is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.  However, the foregoing requirement applies to a claim 
to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii)).  As is explained in the decision 
below, the Board does not find that new and material 
evidence has been presented to reopen the veteran's claim 
for service connection for a left shoulder disability and 
a left hand disability, and as such, a VA examination is 
not required in this case.


Whether the veteran has submitted new and material 
evidence in order to reopen his claim.

As noted above, in August 1998, the RO declined to reopen 
the veteran's claim of service connection for left 
shoulder and left thumb disabilities.  Under applicable 
laws and VA regulations, this decision is final, and the 
veteran's claim may not be reopened and reviewed unless 
new and material evidence is submitted by or on behalf of 
the veteran.  38 U.S.C.A. §§ 5108, 7105 (c) (West 1991); 
38 C.F.R. §§ 3.104 (a), 3.156 (2002).  

As defined by the regulation in effect when the veteran 
filed his application to reopen his claims in May 2001, 
new and material evidence meant evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156 (a) (2002).  There was no 
requirement, however, that in order to reopen a claim, the 
new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits 
would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. 
§ 3.156 (a), including comments by the Secretary submitted 
at the time the regulation was proposed, concluded that 
the definition emphasized the importance of a complete 
record rather than a showing that the evidence would 
warrant a revision of a previous decision.  Id. at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all 
of the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In its guidelines for implementing the VCAA, the VA 
amended the definition of what constitutes new and 
material evidence.  The amended definition of new and 
material evidence applies only to claims to reopen a 
finally decided claim received on or after August 29, 
2001.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001) 
(codified as amended at 3.156 (a)).  It does not apply to 
the veteran's claim to reopen because the veteran filed it 
at the RO in May 2001.

The decision in this case will not address the question of 
whether "material evidence" has been added to the record.  
As will be explained further below, the evidence added in 
support of the request to reopen the veteran's claim of 
service connection for residuals of a head injury and a 
left knee disability is entirely cumulative and redundant, 
and, therefore, fails to meet the standard for "new" 
evidence under 38 C.F.R. § 3.156.  For this reason, there 
is no need to assess the materiality of the evidence.  
Accordingly, the changes in law resulting from Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998), do not affect the 
outcome of this decision. 

Regarding the veteran's attempt to reopen his claims for a 
left shoulder disability and a left hand disability, he 
submitted a duplicate service medical record from March 
1965 (showing an injury to the left shoulder), and 
duplicate lay statements from the 1970s, 1990, January 
1996, and March 1997.  Since these records are duplicates, 
they are determined to be "cumulative and redundant," and 
can not be considered "new" evidence pursuant to 38 C.F.R. 
§ 3.156.  

The veteran has repeated the same arguments that he made 
when his claim was denied in August 1998.  He claims that 
his current left shoulder and left thumb disorders are 
related to his parachute accident in April 1962, the 
records of which show him injuring his left knee and 
thigh.  He also claims that his left shoulder disorder is 
related to his ski injury of March 1965 when he suffered a 
mild acromioclavicular strain.  He also claims that he 
injured his left shoulder and left hand during falls while 
skiing.  However, the veteran made these same arguments 
when his claim was denied in August 1998.  Accordingly, 
they are determined to be "cumulative and redundant," and 
can not be considered "new" evidence pursuant to 38 C.F.R. 
§ 3.156.  

The facts remain as they were when the veteran's claim was 
originally denied in August 1998.  The evidence shows that 
the veteran has left hand disorders (he underwent ligament 
reconstruction of his left thumb in March 1997) and left 
shoulder disorders (an April 1997 VA x-ray showed 
degenerative changes in the shoulder), but the evidence 
does not show that these disorders are related to service.  
A physician has opined that these disorders are not 
related to service.  Since August 1998, the veteran has 
not submitted any medical evidence asserting that his left 
hand or left shoulder disorders were a result of an in-
service injury.  Rather, he has only submitted the above 
evidence which was determined to be cumulative and 
redundant.  

Because the evidence added to the record is cumulative and 
redundant, the evidence cannot meet the test for new 
evidence, as defined in 38 C.F.R. § 3.156, and no further 
analysis is required with respect to the question of 
whether the additional evidence is "material."  Smith v. 
West, 12 Vet. App. 312, 315 (1999).  In the absence of new 
evidence, the request to reopen the claim of service 
connection for a left shoulder disability and a left hand 
disability necessarily falls short of the standard 
established in 38 C.F.R. § 3.156.  Accordingly, the 
request to reopen the veteran's claim must be denied.  


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a left shoulder disability 
is not reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for a left hand disability is 
not reopened, and the appeal is denied. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

